Name: Commission Regulation (EC) No 321/94 of 11 February 1994 laying down exceptional measures in relation to the set- aside rules in order to alleviate the effects of severe flooding in certain areas of the Community
 Type: Regulation
 Subject Matter: economic policy;  deterioration of the environment;  cultivation of agricultural land
 Date Published: nan

 12. 2. 94 Official Journal of the European Communities No L 41 /39 COMMISSION REGULATION (EC) No 321/94 of 11 February 1994 laying down exceptional measures in relation to the set-aside rules in order to alleviate the effects of severe flooding in certain areas of the Community HAS ADOPTED THIS REGULATION : Article 1 On application to the competent authority of the Member State concerned, and notwithstanding Article 3 (2) of Regulation (EEC) No 2293/92 prohibiting agricultural production on set-aside land, where a producer can prove :  that, as a result of servere flooding of land it was impossible to harvest an existing crop prior to 15 January 1994,  that the crop, if harvested, was harvested prior to 28 February 1994,  that all other relevant conditions in relation to set ­ aside land have been respected, that land may be considered to be validly set aside in respect of the 1994 harvest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops (*), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Article 12 thereof, Whereas eligibility for the compensatory payment under the general scheme referred to Article 2 (5) of Regulation (EEC) No 1765/92 is subject to an obligation to set-aside land ; whereas the dtailed rules of application laid down in Commission Regulation (EEC) No 2293/92 (3), as last amended by Regulation (EEC) No 2594/93 (4), specify that the set-aside period shall commence on 1 5 January at the latest and that no agricultural production is allowed on set-aside land ; Whereas, as a result of servere flooding, it is impossible for producers in certain areas within certain Member States to harvest existing crops, in particular of potatoes, sugar beet, fodder beet, carrots or parsnips prior to 15 January 1994 on land destined to be set aside ; whereas exceptionally the harvest of those crops prior to 28 February 1994 should, on an application by a producer, be allowed without this prohibiting the land from being validly set aside, provided that a producer provides proof that the relevant conditions are satisfied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 30, 3 . 2. 1994, p. 7. (3) OJ No L 221 , 6 . 8 . 1992, p. 19 . (4) OJ No L 238, 23. 9 . 1993, p. 19.